              Case 3:20-cv-05186-BHS Document 5 Filed 03/06/20 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7

 8

 9                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
10                                       AT TACOMA

11

12   MADELEINE BARLOW, individually,                           No. 3:20-cv-05186

13                              Plaintiff,

14   v.                                                        DEMAND FOR A TWELVE PERSON
                                                               JURY
15   STATE OF WASHINGTON d/b/a Washington
     State University,
16
                               Defendant.
17

18
            Pursuant to Federal Rule of Civil Procedure 38(b) & 81(c)(3), Plaintiff hereby demands a
19
     a jury of twelve (12) persons on all issues so triable.
20
            DATED this 6th day of March, 2020.
21
     //
22
     //
23
     JURY DEMAND - 1 of 2
                                                                  CONNELLY LAW OFFICES, PLLC
24                                                                          2301 North 30th Street
     (no.: 3:30-cv-05186)
                                                                             Tacoma, WA 98403
25                                                                (253) 593-5100 Phone - (253) 593-0380 Fax

26
             Case 3:20-cv-05186-BHS Document 5 Filed 03/06/20 Page 2 of 2



 1                                 CONNELLY LAW OFFICES, PLLC

 2

 3                                 By__________________________________
                                     Meaghan M. Driscoll, WSBA No. 49863
 4                                   2301 North 30th Street
                                     Tacoma, WA 98403
 5                                    Phone: (253) 593-5100
                                      E-mail: mdriscoll@connelly-law.com
                                      Attorney for Plaintiff
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23
     JURY DEMAND - 2 of 2
                                                  CONNELLY LAW OFFICES, PLLC
24                                                          2301 North 30th Street
     (no.: 3:30-cv-05186)
                                                             Tacoma, WA 98403
25                                                (253) 593-5100 Phone - (253) 593-0380 Fax

26
